Citation Nr: 1048273	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee 
strain.

2.  Entitlement to a rating in excess of 10 percent for bronchial 
asthma.

3.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a back disorder.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1982. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement to 
ratings in excess of 10 percent for bronchial asthma and left 
knee strain, and an April 2007 decision which declined to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for a back disorder.  Timely appeals were noted with 
respect to those decisions.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on July 22, 2010.  A copy of 
the hearing transcript has been associated with the file.

The Court has recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate "claim" for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The evidence of record reasonably raises the question of 
entitlement to a TDIU.  During his July 2010 hearing, the Veteran 
indicated that he is unable to maintain employment in part due to 
his service-connected knee disability.  The Board thus finds that 
the issue of TDIU should be adjudicated.  

The issues of entitlement to ratings in excess of 10 percent for 
left knee strain and bronchial asthma, as well as the merits of 
the issue of entitlement to service connection for a back 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 rating decision declined to reopen a service 
connection claim for a back disability; the Veteran did not file 
a timely appeal following appropriate notice, and that decision 
became final.

2.  Presuming its credibility, evidence received since October 
2005 relates to unestablished facts necessary to substantiate the 
claim, namely that there is evidence of a chronic back disorder 
and a nexus to service, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The evidence added to the record since October 2005 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied with 
respect to the Veteran's new and material evidence claim, the 
Board concludes that the VCAA does not preclude the adjudication 
of this portion of the Veteran's claim, because the Board is 
taking favorable action regarding this aspect of the claim.  

New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2006).  The claimant 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, and 
the decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

Service connection for a back disorder was initially denied by 
rating decision dated June 2000, on the grounds that there was no 
medical evidence of a chronic back disorder or evidence linking 
it to service.  There was no timely appeal filed, and that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, the Veteran's 
service connection claim for a back disorder may be considered on 
the merits only if new and material evidence has been received 
since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Rating action in June 2000 denied service connection for back 
disability on the grounds that there was no current chronic back 
disability shown.  In a rating decision dated October 2005, the 
RO declined to reopen the Veteran's claim on the 


grounds that no new and material evidence had been submitted.  
There was no timely appeal filed, and that decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

The present application to reopen the claim of service connection 
for a back disorder was filed in January 2007.  In support of his 
claim, the Veteran has submitted VA and non-VA clinical notes 
reflecting diagnoses of degenerative joint disease and 
degenerative disc disease of the thoracic and lumbar spine.  
Additionally, in a February 2007 statement, the Veteran wrote 
that he had injured his back in service, and that his "back has 
continuously gotten worse from that time until now."  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.   38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim. In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury 


or disability, even where it would not be enough to convince the 
Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and 
material evidence.  The Veteran has submitted medical evidence of 
current chronic disorders of the thoracic and lumbar spine.  He 
is also competent to report symptoms of back pain since his in-
service back injury.  This new evidence relates to unestablished 
facts necessary to substantiate the claim, specifically, that the 
Veteran has a current diagnosis of a chronic back disability, and 
evidence of a nexus to service.  See 38 C.F.R. § 3.156, 4.125(a).  
It raises a reasonable possibility of establishing the claim.  
Id.  Therefore, presuming its credibility, the evidence is new 
and material.  Such new and material evidence having been 
received, the appeal is granted insofar as the previously denied 
claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection 
for a back disorder has been received, and to this extent, the 
appeal is allowed.  


REMAND

During his July 2010 hearing, the Veteran testified that his 
private physician, Dr. Althea Hankins, is currently treating him 
for his asthma and back disorder and that he was last seen by her 
3 months prior to the hearing.  Review of the record indicates 
that the most recent records from Dr. Hankins are dated September 
2006.  Although the Veteran did not specifically state at his 
hearing that Dr. Hankins treats his service-connected knee 
disability, the clinical notes of record from Dr. Hankins reflect 
treatment of the Veteran's left knee.  The record was held open 
for 30 days to allow the Veteran the opportunity to retrieve the 
records but none were received.

The Veteran has diagnoses of degenerative joint disease and 
degenerative disc disease of the thoracic and lumbar spine.  
Review of his service treatment records shows that the Veteran 
was treated for low back pain in May 1981.  The Veteran has 
stated that he has had pain in his back since that time.  There 
is insufficient competent medical evidence for VA to make a 
decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Upon remand, a VA orthopedic examination of the 
Veteran's spine should be scheduled to determine the nature and 
etiology of his degenerative joint disease and degenerative disc 
disease of the thoracic and lumbar spine.    

In July 2010, the Veteran testified that he uses an Albuterol 
inhaler 3-4 times a day.  Under Diagnostic Code 6602, which 
covers bronchial asthma, a 30 percent rating is warranted for 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 80- 
percent, or; daily inhalational or oral bronchodilator therapy, 
or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  During the Veteran's most recent VA 
examination in December 2008, the examiner stated that the 
"name, dose, and frequencies" of the Veteran's asthma 
medications were unknown.  Thus, upon remand, the matter should 
be referred back to the December 2008 examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact Dr. 
Althea Hankins and request that all records 
of the Veteran's treatment since September 
2006 be provided for inclusion with the 
claims folder.  If such records are 
unavailable, a negative response should be 
obtained and the Veteran should be so 
notified.

2.  After the aforementioned development has 
been completed, schedule an orthopedic 
examination of the Veteran to determine the 
nature and etiology of his degenerative disc 
disease and degenerative joint disease of the 
thoracic and lumbar spine.  The examiner 
should review the claims folder prior to the 
examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of this 
remand should also be provided to the 
examiner. 

For any spine disorder found, the examiner 
should opine whether there is a 50 percent 
probability or greater that it had its onset 
during service.  The rationale for any 
opinion should be explained in detail.  The 
examiner is asked to reconcile his or her 
opinion with a May 1981 service treatment 
record showing treatment for low back pain, 
and the clinical notes and hearing testimony 
referring to complaints of low back pain and 
a post-service occupational injury to the 
spine in 1991.  

3.  Return the claims folder to the December 
2008 VA respiratory examiner, if available, 
for review.  The examiner should indicate in 
the report that the claims folder has been 
received and that a review of the claims 
folder has taken place.  

The examiner should review the Veteran's 
clinical folder, including the list of 
prescribed medications and indicate the 
frequency and duration of use of any oral 
inhalational or oral bronchodilator therapy, 
inhalational anti-inflammatory medication, 
systemic corticosteroids, or systemic high 
dose corticosteroids or immuno-suppressive 
medications.  The frequency of the Veteran's 
physicians' visits for required care for 
exacerbations of asthma and intermittent 
courses of systemic corticosteroids should 
also be noted.  It must be noted whether the 
asthma has resulted in episodes of 
respiratory failure, and if so, their 
frequency.

4.  After the above has been completed, 
readjudicate the issues on appeal and the 
Veteran's claim of TDIU, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
any issue continues to be denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond (and in the case of 
TDIU must perfect an appeal to place in 
appellate status).  Thereafter, the case must 
be returned to the Board for appellate 
review.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


